           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 1 of 6




 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7

 8                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                          )
10                                                       )
                                                         )
11          Plaintiff,                                   )   Case No.: 2:19-cv-1986-GMN-DJA
                                                         )
12                                                       )
                                                             UNITED STATES’ MOTION TO
            v.                                           )
                                                             ALLOW DEFENDANTS
13                                                       )
                                                             JEFFREY A. AND DOLORES
      JEFFREY A. MARTINEZ, individually,                 )
                                                             MARTINEZ (INDIVIDUALLY AND
14    and as Trustee of the Martinez Family Trust;       )
                                                             AS TRUSTEES FOR THE
      DOLORES M. MARTINEZ, individually and              )
                                                             MARTINEZ FAMILY TRUST),
15    as Trustee for the Martinez Family Trust;          )
                                                             MARTINEZ & ASSOCIATES, INC.
      THE MARTINEZ FAMILY TRUST;                         )
                                                             (NV20041370692), AND MARTINEZ
16    MARTINEZ & ASSOCIATES, INC.                        )
                                                             & ASSOCIATES INC.
      (NV20041370692); MARTINEZ &                        )
                                                             (NV20181033912) 30 DAYS TO
17    ASSOCIATES INC. (NV20181033912);                   )
                                                             RESPOND TO THE COMPLAINT,
      SIERRA MORTGAGE CORPORATION;                       )
                                                             IF A SETTLEMENT IS NOT
18    FIDELITY NATIONAL TITLE; CHASE                     )
                                                             REACHED
      MORTGAGE COMPANY; JP MORGAN                        )
19    CHASE BANK NATIONAL                                )
                                                             (SEVENTH REQUEST)
      ASSOCIATION; RHODES RANCH                          )
20    ASSOCIATION; and REPUBLIC SILVER                   )
      STATE INC., DBA, REPUBLIC                          )
21    SERVICES,                                          )
                                                         )
22                                                       )
          Defendants.                                    )
23                                                       )
                                                         )
24

25
                                                     1
           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 2 of 6




 1          The United States of America has made six requests for limited stays to facilitate

 2   settlement discussions with taxpayers Jeffrey and Dolores Martinez. The last stay will end on

 3   October 29, 2020. (See ECF No. 42 at 5). It had previously become clear that settlement would

 4   be unlikely unless the Martinezes submitted certain tax returns for themselves and their business

 5   that are not at issue in the suit, but that were delinquent. The Martinezes have now submitted the

 6   missing returns, and the government is reviewing them. Neither the Martinezes nor their

 7   businesses have answered the complaint, but, in light of the cooperation, the United States did

 8   not seek an entry of default against any of them.

 9          The United States regrets having to seek a further extension. However, one of the two

10   IRS employees initially assigned to the matter transferred to a new, permanent position, and the

11   other has been serving in a temporary new assignment. As a result, it has taken longer than

12   expected for the IRS to review the returns, assess the Martinezes’ current ability to pay, and

13   determine whether the settlement offer on the table is appropriate. The United States therefore

14   asks that the Court allow an additional 30 days to finalize a settlement, or for the Martinezes

15   respond to the complaint if settlement cannot be reached in that time.

16                       MEMORANDUM OF POINTS AND AUTHORITIES

17                                               Background

18          This is a federal tax case. The United States seeks a judgment against taxpayers Jeffrey

19   and Dolores Martinez, and against two corporations associated with them, for various federal tax

20   liabilities. The United States also seeks to foreclose its tax liens against certain real property to

21   help satisfy the judgment. The property is putatively held in a trust.

22          The United States also named as defendants other parties that might assert a lien or other

23   claim against the property, pursuant to 26 U.S.C. § 7403(b) (“Action to enforce lien or to subject

24   property to payment of tax”). That way, those parties’ claims to the property (if any) could be

25   adjudicated if and when the Court determines that the property should be foreclosed. It is

                                                       2
           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 3 of 6




 1   common in such cases for the United States to reach stipulations with other claimants as to lien

 2   priority, to the extent they do not disclaim any interest.

 3          If the matter settles without a foreclosure, the other lienholders would not need to be paid

 4   out. In any event, to date only one of the potential lienholders, the Rhodes Ranch Association,

 5   has answered the complaint. (ECF No. 4).1 Another, Fidelity National Title, has disclaimed any

 6   interest. (See ECF No. 7). Defendants JP Morgan Chase Bank National Association and Chase

 7   Bank National Association (together, the “Chase defendants”), and the United States have

 8   reached a stipulation concerning lien priority as between them. (See ECF No. 20 (Order

 9   approving stipulation)). (The Chase defendants currently control the mortgage loan that was

10   initially issued by defendant Sierra Mortgage Corporation). Defendant Republic Silver State Inc.

11   has been served but has not yet appeared, and has not contacted the United States. Finally, the

12   United States filed a notice of dismissal concerning defendants Nevada Mortgagee Assistance

13   Company and the Cooper Castle Law firm, and the Clerk has terminated them from the case.

14          The litigation would therefore focus on the Martinezes and their business. Neither of the

15   Martinezes, or the corporations, have appeared. The United States served the Martinezes,

16   individually and as representatives of their business, on December 27, 2019. Their time to

17   respond to the complaint thus expired on January 17, 2020, under Fed. R. Civ. P. 12(a)(1)(A)(i).

18          Ordinarily the United States would be moving for an entry of default and a default

19   judgment. However, the Martinezes have reached out to the undersigned counsel, and the parties

20   are discussing a possible settlement. The Martinezes made a formal offer and provided certain

21   financial information that the United States had requested. However, it became clear that the

22

23
     1
24     The United States reached out to counsel for Rhodes Ranch by e-mail twice and by telephone,
     starting on October 27, 2020, to discuss this motion, but has not heard back. Though the United
25   States was unable to determine its position on this particular request, Rhodes Ranch has not
     objected to stays in the past.
                                                      3
           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 4 of 6




 1   United States cannot properly evaluate the offer, including the Martinezes’ ability to pay, unless

 2   and until the Martinezes submit certain tax returns that were outstanding.

 3          It is important that the Martinezes come into compliance with their tax reporting

 4   obligations. The Martinezes have now submitted the missing returns. Their submission of the

 5   missing returns is an important consideration in evaluating their settlement offer. However, the

 6   Martinezes’ income and current ability to pay are also important to reaching an appropriate

 7   resolution. Unfortunately, one of the IRS employees initially assigned to the matter transferred

 8   to another role, and the other has been serving in a different role temporarily and had limited

 9   availability. As a result, it has taken longer to evaluate these issues than the undersigned

10   anticipated. Because the delay was because of IRS availability, and not any failure to cooperate

11   on the Martinezes’ part, the United States did not seek a default against them during the last 30

12   day period.

13          The United States is prepared to proceed with active litigation, including seeking entries

14   of default, if the Court denies this request. However, the United States submits that allowing an

15   additional 30 days for the Martinezes to reach a settlement or answer the complaint may

16   facilitate the potential resolution of this case without need for judicial intervention, and may

17   conserve both the parties’ and the Court’s resources. Under the circumstances, and given the

18   Martinezes’ willingness to participate in the discussions and submit missing returns, the United

19   States continues to believe that the parties’ efforts are best focused on the preparation and review

20   of outstanding returns, and in exploring a resolution.

21          //

22          //

23          //

24          //

25          //
                                                       4
           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 5 of 6




 1                                           Request for Relief

 2          WHEREFORE, United States respectfully asks that the Court allow 30 days for the

 3   parties to reach a resolution, or for the Martinezes and their businesses to respond to the

 4   complaint if a resolution is not reached. The United States reserves the right to seek an entry of

 5   default or default judgment after 30 days if the negotiations do not resolve the matter.

 6

 7          Dated this 29th day of October, 2020.

 8                                                         RICHARD E. ZUCKERMAN
                                                           Principal Deputy Assistant Attorney General
 9
                                                           /s/ E. Carmen Ramirez
10                                                         E. CARMEN RAMIREZ
                                                           Trial Attorney, Tax Division
11                                                         U.S. Department of Justice
                                                           P.O. Box 683
12                                                         Washington, D.C. 20044
                                                           202-616-2885 (v)
13                                                         202-307-0054 (f)
                                                           E.Carmen.Ramirez@usdoj.gov
14                                                         western.taxcivil@usdoj.gov

15

16               IT IS SO ORDERED.

17               Dated this ____
                             29 day of October, 2020.


18

19               ___________________________
                 Gloria M. Navarro, District Judge
20               UNITED STATES DISTRICT COURT

21

22

23

24

25
                                                      5
           Case 2:19-cv-01986-GMN-DJA Document 44 Filed 10/29/20 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this October 29, 2020,

 3   via the Court’s ECF system to all current parties who have appeared electronically. In an

 4   abundance of caution, the United States is sending this motion to the persons listed below, via

 5   U.S. Mail. Due to in-office staffing limitations related to the Covid-19 pandemic, the mailing

 6   may take two business days to send.

 7
            Jeffrey Martinez
 8          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 9
            Dolores Martinez
10          262 Cliff Valley Dr.
            Las Vegas, NV 89148
11

12

13
                                                  /s/ E. Carmen Ramirez
14                                                E. CARMEN RAMIREZ
                                                  Trial Attorney, Tax Division
15                                                U.S. Department of Justice

16

17

18

19

20

21

22

23

24

25
                                                     6
